DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed 11/30/2020 is acknowledged. Claims 59-61, 65, 67, 68, 71 and 72 are amended; claim 69 is canceled and claims 70-75 are under examination.
Claims 50-68 and 70-75 are under examination.

Priority
Applicant has amended claim 59 to recite “wherein said polypeptide lacks a signal peptide at the amino terminus of said amino terminal CTP and consists of the amino acid sequence set forth in amino acids 27-301 of SEO ID NO: 11, wherein said polypeptide is administered once per week at a dose of approximately 1-100 mg/week”. There is support for this dose range in application serial number 13/195,931 (filed 8/2/2011), now US Patent 8,450,269, to which PCT/IL2012/050288 is a continuation-in-part. The PGPUB of ‘931 discloses weekly doses ranges from 0.005-100 mg/week, including 20-40 mg/week, as well as the explicit limits of 1 mg/week and 60 mg/week (see paragraph [0143]). This subject matter is similarly disclosed at paragraph [0144] (p. 35) of the instant specification.
ipsis verbis, this subject matter is implicit. The instant specification discloses SEQ ID NO: 11, which consists of 301 amino acids. The instant specification also discloses a truncated CTP (see paragraph [030]):
In another embodiment, the carboxy-terminal peptide (CTP) sequence is truncated. In another embodiment, a truncated CTP comprises the following amino acid sequence: SSSSKAPPPSLP (SEQ ID NO: 4).

The sequence having amino acids 27-301 of SEQ ID NO: 1 begins with “SSSSKAPPPSLP” (SEQ ID NO: 4). Further, the instant specification also discloses that the truncated CTP cassette was attached to the N-terminus and two CTP cassettes were attached to the C-terminus, which encompasses a polypeptide that lacks a signal peptide at the amino terminus of said amino terminal CTP and consists of the amino acid sequence set forth in amino acids 27-301 of SEO ID NO: 11 amino terminal CTP (see paragraphs [0010]; [0217]; [0219]; Figure 1). This subject matter is also present in application serial number 13/195,931 (see paragraphs [0213]; [0215]; Figure 1). 
Thus the priority date of the instant claims is still deemed to be 8/2/2011.

Objection/Rejections Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Note, any previous rejection of claim 69 is hereby withdrawn in response to Applicant’s cancelation of that claim. 
Specification
The objection to the title of the invention for not being descriptive is withdrawn in response to Applicant’s amendment filed 11/30/2020 changing the title to: METHODS OF INDUCING GROWTH OR WEIGHT GAIN WITH LONG-ACTING GROWTH HORMONE.

Claim Rejections - 35 USC § 102
The rejection of claims 59-66, 69, 73 and 74 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fares (PGPUB 20070190611, filed 8/16/2007—reference #30 on IDS filed 07/15/2019) is withdrawn in response to Applicant’s amendment. While Fares teaches that the modified polypeptide can be with or without a signal peptide [0174]-[0175], and strongly suggests the amino acid sequence consisting of SEQ ID NOs: 27-301 (see paragraphs [0049]; [0318]), Fares does not teach once weekly administration of the polypeptide at a dose of approximately 1-100 mg. Specifically, the claims have been amended to recite the once weekly ranges of 1-100, 1-60 and 1-30 mg (claim 59, 67, 68 and new claim 75). Fares teaches an example in which “[f]emale hypophysectomized rats (60-100 g) received a weekly S.C. [subcutaneous] injection of 21.7 μg hGH-CTP polypeptides” (see paragraph [0324] of the PGPUB), which corresponds to a 0.0217 mg dose, and is outside the range recited in the amended claims.
The rejection of claims 59, 60, 62-68, 71 and 74 under pre-AIA  35 U.S.C. 102(a) as being anticipated by Havron et al. (Growth Hormone and IGF Research, (2010) Vol. th International Congress of the GRS and the IGF Society. New York, NY, United States. 03 Oct 2010-07 Oct 2010—reference #298 on IDS filed 07/15/2019) is withdrawn in response to Applicant’s amendment of the claims. Specifically, Havron et al. do not teach that the CTP-modified hGH lacks a signal peptide at the amino-terminal. 

Claim Rejections - 35 USC § 103
The rejection of claims 59-74 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fares (PGPUB 20070190611, filed 8/16/2007—reference #30 on IDS filed 07/15/2019) is withdrawn in response to Applicant’s amendment. The claims have been amended to recite the once weekly ranges of 1-100, 1-60 and 1-30 mg (claims 59, 67, 68 and new claim 75). While Fares teaches that the modified polypeptide can be with or without a signal peptide [0174]-[0175], and strongly suggests the amino acid sequence consisting of SEQ ID NOs: 27-301 (see paragraphs [0049]; [0318]), Fares does not teach once weekly administration of the polypeptide at a dose of approximately 1-100 mg. Specifically, the claims have been amended to recite the once weekly ranges of 1-100, 1-60 and 1-30 mg (claim 59, 67, 68 and new claim 75). Fares teaches an example in which “[f]emale hypophysectomized rats (60-100 g) received a weekly S.C. [subcutaneous] injection of 21.7 μg hGH-CTP polypeptides” (see paragraph [0324] of the PGPUB), which corresponds to a 0.0217 mg dose, and is outside the range recited in the amended claims.

Double Patenting
The rejection of claims 59-66, 69, 71, 73 and 74 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,304,386 in view of Fares (PGPUB 20070190611) is withdrawn in response to Applicant’s amendment of the claims. The claims of the ‘386 patent (the reference patent) do not recite any dosage regimens. In addition, the Fares PGPUB does not teach once weekly administration of the polypeptide at a dose of approximately 1-100 mg. Specifically, the claims have been amended to recite the once weekly ranges of 1-100, 1-60 and 1-30 mg (claim 59, 67, 68 and new claim 75). The Fares PGPUB teaches an example in which “[f]emale hypophysectomized rats (60-100 g) received a weekly S.C. [subcutaneous] injection of 21.7 μg hGH-CTP polypeptides” (see paragraph [0324] of the PGPUB), which corresponds to a 0.0217 mg dose, and is outside the range recited in the amended claims.

New Objections/New Rejections/Rejections Maintained
Claim Objections
Claim 59 is objected to because of the following informalities. Claim 59 has been amended to recite “wherein said polypeptide is administered once per week at a dose of approximately 1-100 mg/week”, which is redundant. It is suggested the claim be amended to recite “wherein said polypeptide is administered once per week at a dose of approximately 1-100 mg” or alternatively, “wherein said polypeptide is administered at a dose of approximately 1-100 mg/week”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 63 recites “wherein said polypeptide further comprises a signal peptide”, however, claim 59, from which claim 63 depends, has been amended to recite “wherein said polypeptide lacks a signal peptide at the amino terminus of said amino terminal CTP and consists of the amino acid sequence set forth in amino acids 27-301 of SEO ID NO: 11.” Since the polypeptide contains three CTPs, in theory there are other portions of the peptide that may contain a signal peptide. However, the sequence set forth in SEQ ID NO: 11 contains only a single signal peptide, which is found at the amino terminus of the amino terminal CTP, thus given language in claim 1 combined with the teachings in the specification, it is not clear how claim 63 could further comprise a signal peptide. In addition, claim 59 recites that the polypeptide consists of the amino acid sequence set forth in amino acids 27-301 of SEQ ID NO: 11. According to MPEP 2111.03 (II), “[a] claim which depends from a claim which ‘consists of’ the recited elements or steps cannot add an element,” and thus is unclear. This is also an issue in claim 66, which 
Claim 64-66 are rejected for depending from an indefinite claim.   

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 66 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 66 depends from claim 59 and recites “said polypeptide comprises the amino acid sequence set forth in SEQ ID NO: 11.” Claim 59 recites that “said polypeptide lacks a signal peptide at the amino terminus of said amino terminal CTP and consists of the amino acid sequence set forth in amino acids 27-301 of SEO ID NO: 11” (emphasis added by examiner). Claim 59 limits the claim to amino acids 27-301 of SEQ ID NO: 11, thus it is not clear how claim 66, which encompasses amino acids 1-301 of SEQ ID NO: 11 can limit claim 59.


Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 59-67 and 71-75 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fares (20100081614—published 04/01/2010—reference 44 on Applicant’s IDS filed 07/15/2019). Claim 59 has been amended to recite that the modified hGH polypeptide lacks a signal peptide at the amino terminus of said amino terminal CTP and consists of the amino acid sequence set forth in amino acids 27-301 of SEO ID NO: 11, wherein said polypeptide is administered once per week at a dose of approximately 1-100 mg/week, and wherein said administration induces growth or weight gain in said subject. Fares teaches a modified recombinant human growth hormone (hGH), in which the truncated CTP cassette was attached to the N-terminus of 
Fares also discloses the nucleic acid molecule encoding the modified hGH (see paragraph [0054]), thus meeting the limitation of claims 60 and 65. Fares teaches linkers at paragraph [0027], thus meeting the limitation of claim 61. Fares teaches at least one CTP is glycosylated, thus meeting the limitation of claim 62 (see paragraph [0034]). Fares teaches that a signal peptide comprises the amino acid sequence set forth in SEQ ID NO: 3 (MATGSRTSLLLAFGLLCLPWLQEGSA—see paragraph [0039]), thus meeting the limitations of claims 63 and 64. Children, adults and male subjects are contemplated, as well as those who are growth hormone deficient (paragraphs [0067], [0070], [0071]), thus meeting the limitations of claims 71-73. Finally, various modes of administration are contemplated, including subcutaneous (see paragraph [0122]), thus meeting the limitation of claim 74.
 
9-67 and 71-75 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fares (20090312254—published 12/17/2009—reference 42 on Applicant’s IDS filed 07/15/2019). Claim 59 has been amended to recite that the modified hGH polypeptide lacks a signal peptide at the amino terminus of said amino terminal CTP and consists of the amino acid sequence set forth in amino acids 27-301 of SEO ID NO: 11, wherein said polypeptide is administered once per week at a dose of approximately 1-100 mg/week, and wherein said administration induces growth or weight gain in said subject. Fares teaches a modified recombinant human growth hormone (hGH), in which the truncated CTP cassette was attached to the N-terminus of the hGH and two CTP cassettes were attached to the C-terminus (paragraph [0361]). Fares defines the truncated CTP as having the sequence SSSSKAPPPSLP (paragraph [0070]), which is the start of the amino acid sequence set forth in amino acids 27-301 of SEQ ID NO: 11. Fares teaches administration of the modified hGH in order to induce growth or weight gain in a subject (see [0048] the PGPUB) at a dose of 1-90 mg/week or 10-50 mg/week (see paragraphs [0261] and [0262]), both of which are ranges that are contained within the broader ranges recited in claims 59, 67 and 75. Note that since the prior art ranges fall within the broader ranges of the instant claims, they are described in the prior art with “sufficient specificity to constitute an anticipation under the statute” (see MPEP 2131.03).
Fares also discloses the nucleic acid molecule encoding the modified hGH (see paragraph [0106]), thus meeting the limitation of claims 60 and 65. Fares teaches linkers at paragraph [0065], thus meeting the limitation of claim 61. Fares teaches at least one CTP is glycosylated, thus meeting the limitation of claim 62 (see paragraph 
RESULT 6
US-12-476-916D-39
; Sequence 39, Application US/12476916D
; Patent No. 8048849
; GENERAL INFORMATION
;  APPLICANT: FARES, Fuad
;  APPLICANT:FIMA, Udi Eyal
;  TITLE OF INVENTION: LONG-ACTING INTERFERONS AND DERIVATIVES THEREOF AND METHODS
;  TITLE OF INVENTION:THEREOF
;  FILE REFERENCE: P-9520-US7
;  CURRENT APPLICATION NUMBER: US/12/476,916D
;  CURRENT FILING DATE: 2010-07-26
;  PRIOR APPLICATION NUMBER: 60/764,761
;  PRIOR FILING DATE: 2006-02-03
;  PRIOR APPLICATION NUMBER: 12/401,746
;  PRIOR FILING DATE: 2009-03-11
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 39
;  LENGTH: 301
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-12-476-916D-39

  Query Match             100.0%;  Score 1567;  DB 6;  Length 301;
  Best Local Similarity   100.0%;  
  Matches  301;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MATGSRTSLLLAFGLLCLPWLQEGSASSSSKAPPPSLPSPSRLPGPSDTPILPQFPTIPL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MATGSRTSLLLAFGLLCLPWLQEGSASSSSKAPPPSLPSPSRLPGPSDTPILPQFPTIPL 60

Qy         61 SRLFDNAMLRAHRLHQLAFDTYQEFEEAYIPKEQKYSFLQNPQTSLCFSESIPTPSNREE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SRLFDNAMLRAHRLHQLAFDTYQEFEEAYIPKEQKYSFLQNPQTSLCFSESIPTPSNREE 120

Qy        121 TQQKSNLELLRISLLLIQSWLEPVQFLRSVFANSLVYGASDSNVYDLLKDLEEGIQTLMG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TQQKSNLELLRISLLLIQSWLEPVQFLRSVFANSLVYGASDSNVYDLLKDLEEGIQTLMG 180

Qy        181 RLEDGSPRTGQIFKQTYSKFDTNSHNDDALLKNYGLLYCFRKDMDKVETFLRIVQCRSVE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RLEDGSPRTGQIFKQTYSKFDTNSHNDDALLKNYGLLYCFRKDMDKVETFLRIVQCRSVE 240

Qy        241 GSCGFSSSSKAPPPSLPSPSRLPGPSDTPILPQSSSSKAPPPSLPSPSRLPGPSDTPILP 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GSCGFSSSSKAPPPSLPSPSRLPGPSDTPILPQSSSSKAPPPSLPSPSRLPGPSDTPILP 300

Qy        301 Q 301
              |
Db        301 Q 301

The underlined portion (the first 26 amino acids) have the same signal sequence as set forth in instant claim 64, thus meeting the limitations of claims 63 and 64. Children, adults and male subjects are contemplated, as well as those who are growth hormone deficient (paragraphs [00132], [0178], [0414]), thus meeting the limitations of claims 71-73. Finally, various modes of administration are contemplated, including subcutaneous (see paragraph [0238]), thus meeting the limitation of claim 74.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 

Claims 59-68 and 70-75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fares (20100081614—cited above). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Claim 59 has been amended to recite that the modified hGH polypeptide lacks a signal peptide at the amino terminus of said amino terminal CTP and consists of the amino acid sequence set forth in amino acids 27-301 of SEO ID NO: 11, wherein said polypeptide is administered once per week at a dose of approximately 1-100 mg/week, and wherein said administration induces growth or weight gain in said subject. Fares teaches a modified recombinant human growth hormone (hGH), in which the truncated CTP cassette was attached to the N-terminus of the hGH and two CTP cassettes were attached to the C-terminus (paragraph [0196]). Fares defines the truncated CTP as having the sequence SSSSKAPPPSLP (paragraph [0029]), which is the start of the amino acid sequence set forth in amino acids 27-301 of SEQ ID NO: 11. Fares teaches administration of the modified hGH in order to induce growth or weight gain in a subject (see claim 1 of the PGPUB) at a dose of 1-90 mg/week or 10-50 mg/week (see paragraphs [0144] and [0145]), the ranges of both of which are contained within the ranges recited in claims 59, 67 and 75. 
ares also discloses the nucleic acid molecule encoding the modified hGH (see paragraph [0054]), thus meeting the limitation of claims 60 and 65. Fares teaches linkers at paragraph [0027], thus meeting the limitation of claim 61. Fares teaches at least one CTP is glycosylated, thus meeting the limitation of claim 62 (see paragraph [0034]). Fares teaches that a signal peptide comprises the amino acid sequence set forth in SEQ ID NO: 3 (MATGSRTSLLLAFGLLCLPWLQEGSA—see paragraph [0039]), thus meeting the limitations of claims 63 and 64. Children, adults and male subjects are contemplated, as well as those who are growth hormone deficient (paragraphs [0067], [0070], [0071]), thus meeting the limitations of claims 71-73. Finally, various modes of administration are contemplated, including subcutaneous (paragraph [0122]), thus meeting the limitation of claim 74.
The second factor to consider is to ascertain the differences between the prior art and the instant claims.  Fares does not teach exactly the range set forth in claim 68, nor the individual doses recited in claim 70.  Nevertheless, Fares teaches ranges and doses that overlap with these. For instance, as noted above Fares teaches administration of the modified hGH at a dose of 10-50 mg/week (see paragraph [0145]), thus overlapping significantly with the 1-30 mg/week recited in claim 68. Note MPEP 2144.05 instructs that “[a] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness,” citing In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). Further, the lower limit of the range of 1-90 mg/week (paragraph [0144]) disclosed by the Fares PGPUB includes 1, 2, 3 and 4 mg, which meets the limitations of claim 70. Again, MPEP 2144.05 instructs that “[i]n the case where the claimed ranges ‘overlap or lie prima facie case of obviousness exists”, citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made upon reading the disclosure by Fares, that a dose range of 1-30 mg/week or individual doses between 1-4 mg/week are rendered obvious by a disclosure of 10-50 mg/week and 1-90 mg/week because the claimed doses are encompassed by the prior art ranges. The person of ordinary skill in the art would have been motivated to apply dosages taught in the prior art of Fares because Fares teaches weekly dosages and ranges that are not broad. The person having ordinary skill in the art would be choosing from a finite number of identified, predictable doses with a reasonable expectation of success. See also MPEP 2144.05 (II)(A), which instructs that optimization with prior art conditions through routine experimentation is obvious:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Further, Fares teaches that the modified hGH has a greater half-life that supports once weekly dosing in humans (see paragraph [0224]), thus the person having ordinary skill in the art would expect lower doses spread over a longer period of time (a week) would successfully treat hGH deficiency.
Thus the claims do not contribute anything non-obvious over the prior art.

Claims 59-68 and 70-75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fares (20090312254—cited above). The first factor to consider when . 
Fares also discloses the nucleic acid molecule encoding the modified hGH (see paragraph [0106]), thus meeting the limitation of claims 60 and 65. Fares teaches linkers at paragraph [0065], thus meeting the limitation of claim 61. Fares teaches at least one CTP is glycosylated, thus meeting the limitation of claim 62 (see paragraph [0064]). Fares teaches that a signal peptide comprises the amino acid sequence set forth in instant SEQ ID NO: 3 (MATGSRTSLLLAFGLLCLPWLQEGSA), since they disclose the same modified hGH. See the alignment between instant SEQ ID NO: 11 and SEQ ID NO: 39 of the Fares PGPUB:
RESULT 6

; Sequence 39, Application US/12476916D
; Patent No. 8048849
; GENERAL INFORMATION
;  APPLICANT: FARES, Fuad
;  APPLICANT:FIMA, Udi Eyal
;  TITLE OF INVENTION: LONG-ACTING INTERFERONS AND DERIVATIVES THEREOF AND METHODS
;  TITLE OF INVENTION:THEREOF
;  FILE REFERENCE: P-9520-US7
;  CURRENT APPLICATION NUMBER: US/12/476,916D
;  CURRENT FILING DATE: 2010-07-26
;  PRIOR APPLICATION NUMBER: 60/764,761
;  PRIOR FILING DATE: 2006-02-03
;  PRIOR APPLICATION NUMBER: 12/401,746
;  PRIOR FILING DATE: 2009-03-11
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 39
;  LENGTH: 301
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-12-476-916D-39

  Query Match             100.0%;  Score 1567;  DB 6;  Length 301;
  Best Local Similarity   100.0%;  
  Matches  301;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MATGSRTSLLLAFGLLCLPWLQEGSASSSSKAPPPSLPSPSRLPGPSDTPILPQFPTIPL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MATGSRTSLLLAFGLLCLPWLQEGSASSSSKAPPPSLPSPSRLPGPSDTPILPQFPTIPL 60

Qy         61 SRLFDNAMLRAHRLHQLAFDTYQEFEEAYIPKEQKYSFLQNPQTSLCFSESIPTPSNREE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SRLFDNAMLRAHRLHQLAFDTYQEFEEAYIPKEQKYSFLQNPQTSLCFSESIPTPSNREE 120

Qy        121 TQQKSNLELLRISLLLIQSWLEPVQFLRSVFANSLVYGASDSNVYDLLKDLEEGIQTLMG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TQQKSNLELLRISLLLIQSWLEPVQFLRSVFANSLVYGASDSNVYDLLKDLEEGIQTLMG 180

Qy        181 RLEDGSPRTGQIFKQTYSKFDTNSHNDDALLKNYGLLYCFRKDMDKVETFLRIVQCRSVE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RLEDGSPRTGQIFKQTYSKFDTNSHNDDALLKNYGLLYCFRKDMDKVETFLRIVQCRSVE 240

Qy        241 GSCGFSSSSKAPPPSLPSPSRLPGPSDTPILPQSSSSKAPPPSLPSPSRLPGPSDTPILP 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GSCGFSSSSKAPPPSLPSPSRLPGPSDTPILPQSSSSKAPPPSLPSPSRLPGPSDTPILP 300

Qy        301 Q 301
              |
Db        301 Q 301

The underlined portion (the first 26 amino acids) have the same signal sequence as set forth in instant claim 64, thus meeting the limitations of claims 63 and 64. Children, adults and male subjects are contemplated, as well as those who are growth hormone 
The second factor to consider is to ascertain the differences between the prior art and the instant claims.  Fares does not teach exactly the range set forth in claim 68, nor the individual doses recited in claim 70.  Nevertheless, Fares teaches ranges and doses that overlap with these. For instance, as noted above Fares teaches administration of the modified hGH at a dose of 10-50 mg/week (see paragraph [0262]), thus overlapping significantly with the 1-30 mg/week recited in claim 68. Note MPEP 2144.05 instructs that “[a] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness,” citing In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). Further, the lower limit of the range of 1-90 mg/week (paragraph [0261]) disclosed by the Fares PGPUB includes 1, 2, 3 and 4 mg, which meets the limitations of claim 70. Again, MPEP 2144.05 instructs that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made upon reading the disclosure by Fares, that a dose range of 1-30 mg/week or individual doses between 1-4 mg/week are rendered obvious by a disclosure of 10-50 mg/week and 1-90 mg/week because the claimed doses are encompassed by the prior art ranges. The person of ordinary skill in the art would have 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Further, Fares teaches that the modified hGH has a greater half-life that supports once weekly dosing in humans (see paragraph [0399]), thus the person having ordinary skill in the art would expect lower doses spread over a longer period of time (a week) would successfully treat hGH deficiency.
Thus the claims do not contribute anything non-obvious over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

In addition, new claim 75 is hereby included in this rejection.
In response to Applicant’s amendment deleting the subject matter regarding the SEQ ID NO: 2, Seldon et al. (U.S. Patent 6,083,725) no longer needs to be relied upon. In response to Applicant’s amendment, claims 59-68 and 70-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 8,946,155 in view of Fares (PGPUB 20070190611, filed 8/16/2007—reference #30 on IDS filed 07/15/2019). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to administering a therapeutically effective amount of a polypeptide comprising a growth hormone, one chorionic gonadotrophin carboxy terminal peptide (CTP) attached to the amino terminus of said growth hormone, and two chorionic gonadotrophin CTPs attached to the carboxy terminus of said growth hormone. Claims 4 and 20 of the ‘155 patent (the reference patent) recites that at least one CTP is truncated. The Fares PGPUB strongly suggests the amino acid sequence consisting of SEQ ID NOs: 27-301. See paragraphs [0049] and [0318] of the Fares PGPUB, which teaches that one of the modified hGH polypeptides consists of a truncated CTP attached to the amino-terminal of hGH and two CTP cassettes were attached to the C-terminus. While claim 1 of the reference patent recites that the “modified growth hormone optionally comprises a signal peptide attached to the amino terminus of said one CTP”, this limitation is only optional, and the claim encompasses an embodiment in not comprise a signal peptide attached to the amino terminus of said one CTP. Other differences between the instant claims and those of the reference patent were discussed in the previous Office action and reproduced below:
(i) The instant claims recite a the goal of inducing growth or weight gain, whereas the claims of the '155 patent recite goals of reducing the dosing frequency of growth hormone or improving the area under the curve of a growth hormone in a subject. Nevertheless, both claim sets set forth the same active step, namely, administering the same modified growth hormone, thus any effects would be inherent to the step set forth in the method.
(ii) The dosing range is somewhat narrower in instant claims 68 and 70 (though not so much in instant claim 67), however, the MPEP 2144.05 instructs that when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
	(iii) The claims of the ‘155 patent are silent with respect to the identity of the subject as being an adult or a child. Nevertheless, hGH deficiencies can strike both adults and children, and both adults and children are treated with hGH, thus it would be obvious to administer the improved hGH composition to a subject that is either an adult or a child.
Applicants’ request deferral of this issue until other issues of patentability are resolved in their response filed 11/30/2020 is noted.  However, deferral of arguments is not proper; an argument after the claims have been found otherwise allowable that obviousness type double patenting does not exist will not be considered timely.  

The provisional rejection of claims 59-66, 71, 73 and 74 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13-33 of copending Application No. 15/898,384 in view of Fares (PGPUB 20070190611) is maintained for reasons of record and the following. The instant claims have been amended to recite that the polypeptide consists of or comprises of the amino acid sequence set forth in amino acids 27-301 of SEQ ID NO: 11. Claim 8 of the claims of the ‘384 application has been amended to recite that the CTP-modified hGH without said signal peptide is set forth in amino acids 27-301 of SEQ ID NO: 39, which is identical to the modified hGH recited in the instant claims. In addition, claims 1 and new claims 23 and 33 of the ‘384 application have been amended to recite dosages ranging from 0.4 mg/kg to 4 mg/kg while claim 19 of the ‘384 application recites administration once weekly. These dosages overlap significantly with those recited in the instant claims 67, 68 and 70. In addition, the claims of the ‘384 application have been amended to add new claim 22, which recites administration to a human adult or child, thus meeting the limitations of instant claims 71 and 75. Finally, although the claims of the 384 application do not specify administration to a male, they are drawn to administration to humans, and there are a limited number of genders included in this species, thus it would be obvious to administer hGH to a human adult, child or adolescent male. In summary, claims 67, 68, 70, 72 and 75 are hereby included in this rejection. 
Further, as noted in the previous Office action, in both cases the claim sets are drawn to administering a pharmaceutical composition comprising a polypeptide 
Applicants’ request deferral of this issue until other issues of patentability are resolved in their response filed 11/30/2020 is noted.  However, deferral of arguments is not proper; an argument after the claims have been found otherwise allowable that obviousness type double patenting does not exist will not be considered timely.  Accordingly, the provisional rejection of claims 59-68 and 70-75 is maintained.

The provisional rejection of claims 59-67 and 72-74 on the ground of nonstatutory double patenting as being unpatentable over claims 14-16, 35-41, 43-47, 49 and 50 of copending Application No. 15/200,813 (reference application) is maintained for reasons of record and the following. The instant claims have been amended to recite that the polypeptide consists of or comprises of the amino acid sequence set forth in amino acids 27-301 of SEQ ID NO: 11. Claim 39 of the ‘813 In summary, claims 67, 68, 70, 71 and 75 are hereby included in this rejection.
Applicants’ request deferral of this issue until other issues of patentability are resolved in their response filed 11/30/2020 is noted. However, deferral of arguments is not proper; an argument after the claims have been found otherwise allowable that obviousness type double patenting does not exist will not be considered timely.  Accordingly, the provisional rejection of claims 59-68 and 70-75 is maintained.

The provisional rejection of claims 59-70 and 72-74 on the ground of nonstatutory double patenting as being unpatentable over claims 36-39, 42-47, 49, 51-55 and 59-65 of copending Application No. 15/528,350 (reference application) is maintained for reasons of record and the following. In addition, instant claim 71, which was amended to recite treatment of a child is hereby included in this rejection.
Applicants’ request deferral of this issue until other issues of patentability are resolved in their response filed 11/30/2020 is noted. However, deferral of arguments is not proper; an argument after the claims have been found otherwise allowable that 


Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649